Citation Nr: 1033632	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-22 384		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In May 2010, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of that hearing 
is associated with the claims file.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a verified in-service stressor.

2.  The medical evidence does not demonstrate a current diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356 (April 30, 2008)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in April 2008, prior to the initial unfavorable AOJ 
decision issued in November 2008.   

The Board observes that the pre-adjudicatory VCAA notice issued 
in January 2005 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  This letter also 
provided information with regard to substantiating disability 
ratings and effective dates.  Therefore, the Board finds that the 
Veteran was afforded all necessary VCAA notice prior to the 
initial adjudication of his claim.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records and the 
report of a September 2008 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Board observes that the Veteran suggested at his 
hearing that he might attempt treatment for his psychiatric 
symptoms; however, he has not identified any relevant treatment 
records that need to be obtained.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran subjective complaints and medical history, 
and examined the Veteran.  He then provided an opinion that was 
supported by a rationale based on all the available evidence.  
There is nothing to suggest that the examiner's opinion is not 
sufficiently based in the facts of the case or that he reached an 
arbitrary conclusion.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between the 
current diagnosis and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Effective July 12, 2010, the regulations governing adjudication 
of service connection for posttraumatic stress disorder (PTSD) 
were liberalized, in certain circumstances, with respect to the 
evidentiary standard for establishing the required in-service 
stressor.  For cases pending before VA as of that date, the 
following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror. However, these amendments apply only if 
a stressor claimed by a veteran is related to the Veteran's fear 
of hostile military or terrorist activity; therefore they do not 
apply in the instant case.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. 
Reg. 39843 (July 13, 2010).  As discussed below, the Veteran does 
not have a current diagnosis of PTSD; therefore, this amendment 
does not apply.  However, the Board, as did the RO, concedes that 
the Veteran has an in-service stressor. 

The Veteran has reported combat-related stressors including the 
death of a fellow Marine when a grenade the Marine was holding 
exploded in his hand.  Service treatment records show that the 
Veteran was stuck by shrapnel during combat.  Thus, the Board 
finds that the Veteran has a verified combat-related in-service 
stressor.

Nevertheless, the record fails to reveal a current diagnosis of 
PTSD.  In this regard, the Board notes that the only competent 
evidence of a diagnosis is the September 2008 VA examination.  No 
treatment records are in the file, and at his hearing, the 
Veteran testified that he had not sought treatment for his 
symptoms.  

The VA examiner documented the Veteran's stressors, but found 
that the Veteran did not meet the full criteria for a diagnosis 
of PTSD or a related anxiety disorder.  Rather, the examiner 
diagnosed only alcohol abuse.  

Substance abuse disorders are generally considered to be the 
result of willful misconduct on the part of the Veteran.  Direct 
service connection may be granted only when a disability or cause 
of death was incurred or aggravated in line of duty, and not the 
result of the Veteran's own willful misconduct; or, for claims 
filed after October 31, 1990, not the result of abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).  For the purpose of this 
paragraph, drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed 
that direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  See VAOGCPREC 7-99, published at 64 Fed. Reg. 52,375 (June 
9, 1999); VAOGCPREC 2-98, published at 63 Fed. Reg. 31,263 
(February 10, 1998).

The Board observes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that there can be 
service connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his or 
her service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated 
that veterans could only recover if they could establish that the 
alcohol or drug abuse disability was secondary to or is caused by 
a primary service-connected disorder.  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only be 
granted where there was clear medical evidence establishing that 
the substance abuse disability was indeed caused by a veteran's 
primary service-connected disability, and not due to willful 
wrongdoing."  Id.  Service connection is not in effect for any 
disability at this time. 

Therefore, the Veteran does not have a currently diagnosed 
psychiatric disability for which service connection may be 
considered.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The only evidence suggesting that the Veteran has PTSD is his 
statements and those of his spouse and a friend, GLK.  Laypersons 
are competent to speak to symptomatology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In the absence of any competent evidence of a compensable 
psychiatric disorder, the Board concludes that service connection 
for PTSD is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present 
case, the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD.  Therefore, 
his claim must be denied.


ORDER

Service connection for PTSD is denied. 



REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is in order with respect to the Veteran's claim for 
service connection for bilateral hearing loss.  Specifically, the 
Board finds that the Veteran should be afforded another VA 
examination.  In this regard, the Board observes that the 
Veteran's service connection claim was denied on the basis that 
he did not exhibit a hearing loss considered disabling under VA 
regulations.  The VA audiological examination was performed in 
July 2008, and both the Veteran and his spouse testified that his 
hearing had become worse since then.  Therefore, the Board 
determines that another VA examination to assess the existence 
and etiology of the Veteran's claimed bilateral hearing loss is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed bilateral hearing 
loss.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  The examiner is requested to 
identify auditory thresholds in decibels, 
at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores for each ear.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any hearing loss exhibited by 
the Veteran currently is causally or 
etiologically related to his military 
service?

In discussion his or her opinion, the 
examiner should reference applicable 
evidence of record, to include the 
report of the July 2008 VA 
audiological examination.
		
	A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
June 2009 statement of the case.  If the 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


